Citation Nr: 1117986	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  05-04 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right knee disability; and if so, whether the claim may be granted.

2.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected disability.

3.  Entitlement to a compensable evaluation for residuals of a right ankle sprain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from August 1977 to August 1980 and from November 1981 to June 1995.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in March 2010.  The issue of entitlement to service connection for a right hip disability came back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims regarding a Board decision rendered in November 2007.  The issues of whether new and material evidence has been submitted to reopen a claim of service connection for a right knee disability and entitlement to a compensable evaluation for residuals of a right ankle sprain were previously remanded in November 2007.  This matter was originally on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2007, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran's request to reopen his claim for service connection for a right knee condition was denied by a November 2002 rating decision that was not appealed.

2.  Evidence submitted subsequent to the November 2002 rating decision is not cumulative or redundant of the evidence previously of record and related to an unestablished fact necessary to substantiate the claim.

3.  Right knee arthritis was diagnosed in active service.

4.  The competent medical evidence of record shows that the Veteran is not currently diagnosed with a current, chronic right hip disability that is related to his military service or to service-connected disability.

5.  The Veteran's residuals of right ankle sprain, at its worst, have been manifested by subjective complaints of pain, stiffness, and swelling and objective evidence of dorsiflexion limited to 10 degrees and plantar flexion limited to 30 degrees with pain. 


CONCLUSIONS OF LAW

1.  The November 2002 rating decision which denied the Veteran's request to reopen a claim for service connection for a right knee condition is final.  38 U.S.C.A. § 7105 (2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2.  New and material evidence has been submitted since the November 2002 rating decision, and the claim of entitlement to service connection for a right knee disability is reopened.  38 U.S.C.A. §§ 5108; 38 C.F.R. §§ 3.156 (2010).

3.  Right knee arthritis was incurred in active service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  The Veteran does not have a current chronic right hip disability that was incurred in or aggravated by active service or causally related to service-connected disability.   38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2010).

5.  The criteria for an evaluation of 10 percent, but no higher, for residuals of right ankle sprain have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5271.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Pursuant to the Board's November 2007 and March 2010 Remands, the Appeals Management Center (AMC) scheduled the Veteran for  VA examinations to address the nature and etiology of claimed right hip disability and assess the severity of right ankle disability, readjudicated the Veteran's claim under provision of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as discussed in more detail below, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's November 2007 and March 2010 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).


Veterans Claims Assistance Act of 2000

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought.

In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate those element or elements required to establish service connection that were found insufficient in the previous denial.  In other words, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  The basis for the denial in the prior decision can be ascertained from the face of that decision.  

The Board observes that in light of the favorable outcome of this appeal with respect to the Veteran's right knee arthritis, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

With respect to the remaining issues on appeal, VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in June 2003, September 2004, December 2007, and April 2010 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473, Vazquez-Flores I and II.  Together, the letters informed the appellant of what evidence was required to reopen his claim for service connection, for service connection for right hip disability, and for increased rating for right ankle disability.  These letters also informed the Veteran of his and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  The April 2010 letter specifically advised the Veteran that he should tell VA about or give to VA that may affect how VA assigns a disability evaluation included statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work. 
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded VA examinations in September 2008 and August 2010.  38 C.F.R. § 3.159(c)(4).  The August 2008 VA examiner addressed the severity of the Veteran's right ankle disability in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The September 2008 VA examination report is thorough and supported by VA outpatient treatment records.  The August 2010 VA examiner addressed whether the Veteran currently has a right hip disability in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  The August 2010 VA examination report is thorough.  Thus these examinations are adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 
	
New and Material Evidence

In a decision dated in November 2002, the RO denied the Veteran's claims for service connection for bilateral knee condition.  The Veteran did not appeal this decision.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 U.S.C.A. § 7105 (2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  Thus, the November 2002 decision is final.  

The Veteran's application to reopen his claim of service connection for a right knee disability as secondary to service-connected right ankle disability was received in June 2003.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that the issue of service connection for right knee was denied on the merits by a July 2003 rating decision.  Neither the July 2003 rating decision, the January 2005 Statement of the Case, nor the March 2007 or March 2011 Supplemental Statements of the Case explicitly reopened the claim; however, by adjudicating the claim on the merits, the Board finds that the claim was reopened.

On appeal, however, the Board must make its own determination as to whether any newly submitted evidence warrants a reopening of the claim.  This is important because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claims on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claim for service connection for right knee disability was originally denied in a November 1995 rating decision.  On the basis that the claim for service connection for right knee pain was not well grounded.  A well-grounded claim was a plausible claim, one which had merit on its own or was capable of substantiation.  Such a claim need not have been conclusive but it had to be accompanied by evidence which showed that the claimed condition existed and was possibly related to service.

In this case, the November 1995 rating decision noted that the separation examination dated in November 1994 was negative for clinical objective findings regarding right knee condition.  Of record at that time were the Veteran's service medical records for the periods August 1977 to August 1980 and November 1981 to June 1995.

Based on the grounds stated for the denial of service connection for service connection for a right knee disorder in the November 1995 rating decision, new and material evidence would consist of evidence of evidence of a current right knee diagnosis, evidence of an in-service right knee injury or disease, or evidence linking a right knee disability to the Veteran's active service.  

In this regard, additional evidence received since the November 2002 rating decision includes re-submission of service medical records, various post-service treatment records, August 2010 VA examination, and personal hearing testimony from the Veteran.

The Board finds that the VA medical records, and statements and testimony of the Veteran, are neither cumulative nor redundant.  Further, the new evidence relates to an unestablished fact necessary.  Specifically, there is evidence of a current chronic right knee disorder.  The Veteran's treating physician noted knee pain secondary to degenerative joint disease (DJD).  In addition, the August 2010 VA examiner noted that MRI of the right knee in December 2009 revealed minimal degenerative joint disease.

Accordingly, the Board finds that the evidence received subsequent to November 2002 rating decision is new and material and serves to reopen the claim.  


Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  

The Veteran contends that he suffers from right knee and right hip arthritis as secondary to his service-connected right ankle disability and that his right knee and right hip pain has been present since service.

Right Knee

The Board notes that a diagnosis of arthritis was rendered in April 1989.  The Veteran's service treatment records indicate that he presented in April 1989 with complaints of pain in both knees when walking and minimal amount at rest.  Physical examination demonstrated no specific tenderness in knees but ankles and feet were slightly swollen.  Assessment/diagnosis was traumatic arthritis.  The Board also notes that the August 2010 VA examiner noted that MRI of the right knee revealed minimal degenerative joint disease.  

Thus, because there was a diagnosis of knee arthritis in service and there is current MRI evidence of right knee degenerative joint disease, the Board finds that the preponderance of the evidence supports the claim for service connection for right knee arthritis on the basis that arthritis is a chronic disability by regulation and once shown in service any subsequent manifestation is service connected.      

Right Hip

The first question that must be addressed, therefore, is whether incurrence of a chronic right hip disability is factually shown during service.  The Board concludes it was not.  The Veteran's service treatment records are absent complaints, findings or diagnoses of a hip injury or chronic hip disability during service.  On the clinical examination in November 1994, the Veteran's lower extremities were evaluated as normal.  A Report of Medical History completed for the Veteran's retirement, he denied ever having arthritis, rheumatism, bursitis; bone, joint or other deformity; or lameness.

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1110, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Arthritis can be service-connected on such a basis.  However, the first diagnosis of right hip osteoarthritis was in August 1999, more than one year after the Veteran's discharge from service.  In addition, the more probative medical evidence of record, discussed in more detail below, indicates that the Veteran does not have right hip arthritis.

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  In this case, the Veteran testified to right hip pain in service and since service.  However, the more probative medical evidence of record, discussed in more detail below, indicates that the Veteran does not have a right hip diagnosis.

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  In order to warrant service connection, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In August 1999, the Veteran presented with history of right hip pain for three years on and off and that pain recurred again after weight lifting exercises two months ago.  Physical examination demonstrated full range of motion at both hips, mild discomfort at internal rotation and extension.  Assessment was osteoarthritis of right hip.  

In March 2001, the Veteran presented with complaints of low back pain and right hip pain that radiates down left leg for two days.  States he was diagnosed with degenerative disk disease.  Physical examination demonstrated no pain and no bulging in spine, tender right buttocks with palpation, range of motion within normal limits.  The assessment/diagnosis was sciatica and history of degenerative joint disease.

In March 2004, the Veteran presented and stated that he had arthritis that he was getting right leg pain and numbness for years and that sometimes when walking his right shin swells up and he loses control of his foot.  After physical examination, the Veteran was diagnosed with sciatic, SI joint dysfunction.

On April 15, 2004, the Veteran presented with complaints of pain localized to the right hip along the sacroiliac area.  Physical examination demonstrated pain was located at right sacroiliac joint.  No marked tenderness was elicited.  Assessment was right hip pain, mostly likely degenerative joint disease.  On April 20, 2004, Dr. Torres noted in an addendum that all copies of Bay Pines records were reviewed and a few pages were scanned including the MRI of lumbar spine on January 17, 2001.

In a June 2004 letter, Dr. Torres wrote, "[The Veteran] has been having right ankle and right hip pain.  His old records have been reviewed and his current hip pain And symptoms are most likely aggravated by his previous ankle Injury since 1978."

In a June 2007 letter, Dr. Torres wrote, "I had examined [The Veteran] on April 15, 2004 as documented in his []VA Hospital records. ... At that time he had complained of continued ... right hip pain which had developed as a result of his old injury on his right ankle during his military service.  His CT scans of his lumbar spine showed degenerative changes, especially at L3 and L5.  ... To this day he continues with right ankle, ... and right hip pain requiring right hip steroid injections; he has been receiving these treatments in the private sector.  ... His ... right hip pains more likely than not have been aggravated by his old right ankle injury as patients, in general, may develop secondary osteoarthritis as a result of previous injury or repetitive trauma."

An August 2009 Physical Therapy Consult Note indicates that the Veteran complained of right mid/lateral gluteal pain for more than 10 years and that he reported that he had previously "twisted" his ankle prior to his hip pain.  The Veteran described his right gluteal pain as "dull". And that bending over and straight leg raising exacerbated his pain and shifting his trunk to one side of the other diminishes it.  The Veteran stated that his pain is at its worst in the middle of the day.  After physical examination, the physical therapist assessed that the Veteran's signs and symptoms appeared to be of radicular origin with additional complication of L on L anterior sacral torsion.

A December 2009 MRI Report noted an impression of bilateral hip osteoarthritis without acute osseous or soft tissue abnormality.

An April 2010 Ambulatory Care Note authored by Dr. Torres notes that the Veteran stated that he persists with difficulty walking and that his pain started in his ankle since he was in the military and has progressed to his knee and hips.  Dr. Torres noted that MRIs of the Veteran's right knee and hip confirmed degenerative joint disease.  

The Veteran underwent VA examination in August 2010; the examination was conducted by an orthopedic physician.  Physical examination demonstrated that the Veteran walked with a profoundly antalgic gait and was unable to balance on either foot.  The Veteran reported that his pain was in the area of the right buttock.  The Veteran's hip range of motion was full, and straight leg raising was negative.  The Veteran's reflexes were symmetrical 2+ in the lower extremities, and he was unable to toe walk but he was able to heel walk.  Romberg sign was absent.

The examiner noted that he reviewed the records, that chronic low back pain was noted in 1999 to 2000, and that the Veteran had right hip pain after lifting in August 1999.  The examiner also noted that the Veteran's primary care physician, Dr. Torres, noted in an April 2004 report that the Veteran reported pain in his right hip.  The examiner noted, however, that this was localized in the right sacroiliac region which was not noted to be tender.  The examiner noted that Dr. Torres' conclusion at that time was this was "most likely degenerative joint disease."

The examiner noted that x-rays of the Veteran's right hip in August 2003 and September 2009 were normal and the MRI of the pelvis in December 2009 revealed normal hips.  The examiner noted that in his report, the radiologist observed the absence of joint fluid or osteophytes or abnormality of the articular cartilage but nonetheless gave a diagnosis of osteoarthritis of the hips.  The examiner noted that in the absence of osteophytes or effusion or cartilage thinning, there is no reason to give that diagnosis, and thus he stated that he would disagree with the diagnosis as given.    

The examiner noted in summary, "... there is basically a negative examination of the ... hip ... at this time.  Imaging studies, ... are all negative including MRI.  Thus, not only is there no evidence of arthritis in the right hip, ...  If when he had arthritis in the hip the complaints would be localized anteriorly in the area of the groin and not in the sacroiliac joint, thus I do not feel that the comments of Dr. Torres in 2004 are pertinent.  I do [] feel that since the complaints that the patient voices at this time are consistent with his chronic low back pain related to his degenerative disk disease, rather than any pathology in the hip, I would agree with prior evaluators that there is no reason to suspect that there is any hip pathology or that this is at all related to any prior injury to the right ankle.  In any event, there is no evidence at this time of any residual of prior injuries to the patient's right ankle.

The Board notes that there is a difference of opinion among the medical professionals.  In deciding whether the Veteran suffers from a right hip disability that is related to his military service, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge. At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Indeed, the courts have provided guidance for weighing medical evidence.  They have held, for example, that a post-service reference to injuries sustained in service, without a review of service medical records, is not competent medical evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, an examination that does not take into account the records of prior medical treatment is neither thorough nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, a medical professional is not competent to opine as to matters outside the scope of his expertise.  Id. citing Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.   Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In sum, the weight to be accorded the various items of medical evidence in this case must be determined by the quality of the evidence and not necessarily by its quantity or source.

The August 1999 diagnosis of osteoarthritis of the right hip was rendered after physical examination demonstrated full range of motion at both hips, mild discomfort at internal rotation and extension.  However, there is no objective (x-ray or MRI) evidence of arthritis of record at that time to support this conclusion.  Thus, this evidence is given small probative value.  

Dr. Torres' various diagnoses and opinions of record are vague and confusing and do not provide clear rationale.  In his April 15, 2004 assessment that the Veteran's right hip pain was mostly likely degenerative joint disease, he does not specifically assess right hip degenerative joint disease and notes that the complaints of pain were localized to the right hip along the sacroiliac area and that physical examination demonstrated pain was located at right sacroiliac joint.  The assessment in conjunction with the physical findings on examination seems to indicate that it is the sacroiliac and not the Veteran's right hip pain that is painful.  In fact, in June 2007, Dr. Torres notes that the Veteran's CT scans of his lumbar spine showed degenerative changes, especially at L3 and L5.  Even after the MRI impression of bilateral hip osteoarthritis, Dr. Torres still does not diagnose right hip arthritis and instead notes an impression of hip pain secondary to degenerative joint disease.  

Similarly, Dr. Torres' opinions that link the Veteran's right hip pain to service-connected right ankle disability are vague and confusing and provided without clear rationale.  In a June 2004 letter, Dr. Torres noted that the Veteran's old records had been reviewed and opined that the Veteran's current hip pain and symptoms were most likely aggravated by his previous ankle injury since 1978.  In a June 2007 letter, Dr. Torres noted that the Veteran's right hip pain was more likely than not aggravated by his old right ankle injury.  However, his explanation that patients, in general, may develop secondary osteoarthritis as a result of previous injury or repetitive trauma is does not address how the right hip pain was related to old right ankle injury.  In addition, in April 2010, Dr. Torres only notes that the Veteran reported that his pain started in his ankle since he was in the military and has progressed to his hips.  Further, Dr. Torres never addresses the underlying normal MRI findings but apparently relies upon the final impression without looking, or at least not explaining, the conflict between the reported findings and the final impression. 

Because of the vague and confusing nature of Dr. Torres' diagnoses and opinions, the Board assigns them very small probative value. 

In addition, the December 2009 MRI which noted an impression of bilateral hip osteoarthritis without acute osseous or soft tissue abnormality, is provided no probative value.  As noted above, the August 2010 VA examiner noted that the December 2009 MRI of the pelvis revealed normal hips and stated that "in his report the radiologist observed the absence of joint fluid or osteophytes or abnormality of the articular cartilage, but nonetheless, gave a diagnosis of osteoarthritis of the hips.  In the absence of osteophytes or effusion or cartilage thinning, there is no reason to give that diagnosis, and thus I would disagree with the diagnosis."  In light of this medical analysis by an orthopedic physician the MRI impression is assigned no probative weight.

In contrast, the August 2010 VA examiner's opinion was rendered after a thorough review of the entire claims file including Dr. Torres' opinions.  The August 2010 VA examiner, an orthopedic physician, provided an opinion based on the medical evidence of record, and supplied a detailed rationale outlining why the medical evidence does not support a diagnosis of right hip arthritis related to the Veteran's right hip pain.  Thus, the 2008 VA medical opinion has been accorded very large probative weight.

Based upon the above analysis and probative weights assigned, the Board finds that a preponderance of the evidence supports the conclusion that the Veteran does not have a diagnosis of a right hip disorder, including osteoarthritis, that is related to active military service or to service-connected disability.  

The Board acknowledges the Veteran's assertions that he has experienced right hip pain.  However, without a recognized injury or disease entity, VA is not authorized to award compensation for reported symptomatology.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (Service connection is awarded for "a particular injury or disease resulting in disability..."); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd in part sub nom.   Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (The CAVC held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.)  

In the absence of competent evidence which suggests that the Veteran's right hip pain constitutes a chronic disability, the Board has no basis on which to consider the Veteran's right hip pain as more than a medical finding or symptom.  The Veteran's own assertions to the contrary do not constitute competent medical evidence in support of his claim.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The veteran, as a layperson, is not competent to associate hip pain with a specific etiology.  As set forth in the above analysis, correctly identifying the etiology of a symptom can be difficult for even trained professionals.  With a preponderance of the competent evidence against the existence of a current chronic right hip disability which could be related to service or to service-connected disability, entitlement to service connection for the Veteran's right hip pain must be denied.

Thus, the preponderance of the evidence is against in-service incurrence of a right hip injury or diagnosis, a finding of right hip arthritis within a year following service, a finding of continuity of symptomatology, and a finding of a current, chronic right hip disorder.  Although the Veteran contends that he has right hip arthritis that is related to his service, and more particularly, to his service-connected right ankle disability, as a layman he is not competent to offer diagnoses or opinions on medical causation and, moreover, the Board may not accept unsupported lay speculation with regard to medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a right hip disability, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected residuals of a right ankle sprain have been rated as noncompensable pursuant to 38 C.F.R. § 471a, Diagnostic Code 5271.  Diagnostic Code 5271 provides a 10 percent evaluation for moderate limited motion of ankle and a 20 percent evaluation for marked limitation of motion of the ankle.  The normal range of motion for an ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The Veteran underwent VA examination in July 2003.  He reported pain which goes from the right ankle all the way to the right hip, especially when walking.  Physical examination of the ankle demonstrated no deformity, tenderness, effusion, scars, redness, or abnormality in temperature.  The Veteran demonstrated dorsiflexion from zero to 10 degrees and plantar flexion from zero to 45 degrees bilaterally.  The Veteran's gait was unremarkable, and he was not using any devices.  

Straight leg raising on the right showed pain when he reached 40 degrees in the right leg but no pain when he reached 70 degrees on the left leg.  MRI report that the Veteran had with him was noted to show lumbar spine problems.  The Veteran reported that the pain comes and goes in a flare-up fashion and lasts for several days and involves the whole right leg to the upper thigh or buttock and also associated with low back pain.  The Veteran estimated reduction in range of movement was 25 percent making working in his job difficult, making it difficult to exercise, and making his right leg week.  The Veteran also reported that had numbness in his right leg.  X-rays of the right ankle were normal.  Assessment was history of service connected right ankle sprain.  The examiner opined that he believed the symptoms the Veteran was having in his right leg were due to his low back most likely or a form of sciatica rather than ankle pain.

The Veteran underwent VA examination in September 2008.  The Veteran reported right ankle pain, stiffness, repeated effusion, and only being able to stand for 15 to 30 minutes.  The Veteran denied giving way, instability, weakness, episodes of dislocation or subluxation, locking episodes, and flare-ups.  Physical examination demonstrated dorsiflexion from zero to 10 degrees with pain at 10 degrees, plantar flexion from zero to 30 degrees with pain at 30 degrees.  There was no additional loss of motion on repetitive use.  X-rays from August 2003 showed ankle effusion.  Diagnosis was chronic sprain right ankle.    

While prior to the September 2008 VA examination the Veteran's loss of 10 degrees in dorsiflexion was not equivalent to moderate limitation of ankle motion as plantar flexion motion was full, the Board concludes that with the evidence of the veteran's reports of pain there is an equipoise with respect to whether the ankle symptoms more nearly approximate moderate limitation of motion.  In resolving all doubt in the veteran's behalf a 10 percent evaluation is warranted prior to the September 2008 examination.  The Veteran's loss of 10 degrees in dorsiflexion and 15 degrees of plantar flexion shown at the September 2008 VA examination is equivalent to moderate limitation of ankle motion warranting a 10 percent evaluation.  The Board, however, does not find that the Veteran's limitation of motion to be marked.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Consideration has been given to whether a higher rating is warranted on the basis of functional impairment and pain.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010); DeLuca, 8 Vet. App. at 204-06.  The Board acknowledges the Veteran's complaints of right ankle pain, stiffness, and swelling.  However, even taking in consideration the Veteran's ankle complaints, there is no objective clinical indication he has symptoms causing functional limitation to a degree that would support an evaluation in excess of 10 percent.  Even with reported symptoms his range of motion at its worst is 10 degrees dorsiflexion and 30 degrees plantar flexion.

The Board has considered whether higher evaluations are warranted under any of the diagnostic codes for evaluating ankle disability.  There is no evidence of ankylosis of the ankle to support the application of Diagnostic Code 5270, no evidence of ankylosis of subastragalar or tarsal joint to support the application of Diagnostic Code 5272, no evidence of os calcis or astragalus to support the application of Diagnostic Code 5273, and no evidence of astragalectomy to support the application of Diagnostic Code 5274.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary, 28th edition, p. 86.

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected right ankle disability presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The disability does not result in symptoms not contemplated by the criteria in the rating schedule.  Hence the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an extraschedular evaluation. 

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.


ORDER

New and material evidence having been submitted, the reopening of the claim for service connection for a right knee disability is granted.

Entitlement to service connection for right knee arthritis is granted.

Entitlement to service connection for a right hip disability is denied.

Entitlement to a 10 percent evaluation, but no higher, for residuals of right ankle 

sprain is granted, subject to the law and regulations governing the payment of monetary benefits.




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


